Claim Rejections - 35 USC § 112


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 24-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/24/21.

Applicant’s election without traverse of Group I, claims 15-23 in the reply filed on 6/24/21 is acknowledged.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 (thus all claims dependent upon claim 18) depends upon a canceled claim (claim 1), which renders the claim indefinite.  For the purposes of examination, claim 18 will be treated as depending upon claim 15.  Should applicant amend claim 18 to depend upon claim 18, care should be taken to avoid creating new 112 issues. Specifically, it is noted that claim 15 is an adhesive comprising a hydrogel.  
Claim 23 recites the limitation "the ocular pressure" in the first line.  There is insufficient antecedent basis for this limitation in the claim.
Also regarding claim 23, it is unclear what applicant intends by slight excess.  10%?  1%?



Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 15-18 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 14-17 of prior U.S. Patent No. 10,512,707. This is a statutory double patenting rejection.
As to claim 15, patented claim 14 is identical incorporated all the limitations of parent claim 1.  
As to claim 16, patented claim 15 is identical.
As ty claim 17, patented claim 15 is identical.
As to claim 18, patented claim 17 is identical.  



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 19-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,512,707 in view of US 2012/0231072 (herein Mieler).
The discussion with respect to claim 15 set-forth above over U.S. Patent No. 10,512,707 is incorporated herein by reference.
As to claims 19-20, patented claim 18 reads on the parent claim however is silent on the tissue being above the critical solution temperature and the temperature of the tissue. 
 Mieler discloses that the critical solution temperature is typically about 31 oC.  See paragraph 3, 36 and examples.  The tissue is 37 oC or higher.  See paragraph 33, 35 and examples.  The temperature prior to contact with tissue is room temperature (about 20 oC).  Paragraph 35.
Therefore, it would have been obvious to have maintained the temperature at room temperature (20 oC) prior to applying to a tissue that is above the critical solution temperature because these are standard procedures utilized for similar hydrogels used in ocular treatments.  See paragraph 33-36 and 43.    
As to claim 21, blinking causes tears which causes the hydrogel to form (paragraph 68).  Therefore, the hydrogel adheres to the tear since it becomes adhesive when the hydrogel forms.  
As to claim 22, the patented claims are silent on additional excess of hydrogel.  However, as noted in paragraph 68, care is taken in preventing tears (which cause voids), thus it would have been obvious to utilize a slight excess in order to fill said voids.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340.  The examiner can normally be reached on M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MARK S KAUCHER/Primary Examiner, Art Unit 1764